EXHIBIT 10.1

 

EXCLUSIVE DISTRIBUTION AGREEMENT

 

THIS EXCLUSIVE DISTRIBUTION AGREEMENT (the “Agreement”) is made as of June 14,
2017, (the “Effective Date”), by and between Hip Cuisine, Inc., a Florida
corporation, (the “Company”) and MediDate Coffee, LLC, a California limited
liability company (“MC”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Investor and the Company agree as follows:

 

AGREEMENT

 

1. MC hereby grants the Company exclusive rights to all distribute MediDate
Coffee in Panama, Colombia and Costa Rica. For the first 2 years, only MediDate
Coffee will be in the up to 50 Company locations anticipated to be opened, and
no minimum orders will apply. After the first 2 years, the minimum order will be
15000 kilos per year for all 3 countries combined (Panama, Colombia and Costa
Rica). A 10% increase in the annual minimum order will apply each year from
thereon and shall max out at 30000 kilos per year after 10 years. In addition,
the Company shall have the exclusive right to use the trademarks/tradenames at
all locations owned by the Company where MediDate Coffee is sold.

 

2. The Company shall pay MC 20% of net profits derived from all sales of
MediDate Coffee sold in Company-owned outlets, including Rawkin Juice locations.

 

3. MC shall transfer 10% of the membership interest in MC to the Company, and
the Company will transfer $10,000 of Hip Cuisine restricted common stock for the
exclusive rights to all distribution for Panama, Colombia and Costa Rica.

 

4. MC shall be permitted to use the Rawkin Juice/ Hip Cuisine kitchen to produce
bottles for the MC wholesale business. In exchange, the Company shall receive
20% of the net profit derived from all sales of MediDate Coffee.

 

5. The Company may not purchase “date seed coffee” from anyone other than MC,
nor may it produce date seed coffee or any other product made from date seeds.

 

6. MC and the Company shall have the exclusive rights to use the MediDate Coffee
brand name.

 

7. If 10 Rawkin Juice, Hip Cuisine or MediDate Coffee powered by Rawkin Juice or
powered by Hip Cuisine (with or without the MediDate Coffee brand name) outlets
are not opened by the Company within 4 years of the date of this Agreement, MC
reserves the right to allow others to use the MediDate Coffee brand name on a
non-exclusive basis.

 

8. The Company shall have a right of first refusal to acquire the outstanding
membership interests of MC in the event MC receives an offer to purchase such
membership interests from a third party.

 

9. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Florida.

 

10. The provisions of this Agreement shall be binding on and shall inure to the
benefit of the parties hereto, and their heirs, administrators, successors, and
assigns.

 

  1

   



 

11. No waiver by either party of any default shall be deemed as a waiver of
prior or subsequent default of the same or other provisions of this Agreement.

 

12. This Agreement constitutes the entire understanding of the parties, and
revokes and supersedes all prior agreements between the parties, including any
option agreements which may have been entered into between the parties, and is
intended as a final expression of their Agreement. It shall not be modified or
amended except in writing signed by the parties hereto and specifically
referring to this Agreement. This Agreement shall take precedence over any other
documents which may be in conflict with said Agreement.

 

13. Any amendment to this Agreement must be in writing and signed by an
authorized person of each party.

 

IN WITNESS WHEREOF, the parties have duly executed under seal and delivered this
Agreement, as of the day and year first above written.

 

 



COMPANY:

 

HIP CUISINE, INC., a Florida corporation

      By: /s/ Natalia Lopera

 

Natalia Lopera, CEO      

MC:

 

MEDIDATE COFFEE, LLC, a California limited liability company

 

 

 

 

By:

/s/ Laith Alkhawaja

 

 

Laith Alkhawaja, Managing Member

 



 

 



2



 